74 F.3d 1233NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Raymond Billy SIMS, Petitioner-Appellant,v.Edward W. MURRAY, Director, Department of Corrections,Respondent-Appellee.
No. 95-7157.
United States Court of Appeals, Fourth Circuit.
Submitted:  December 14, 1995.Decided:  January 11, 1996.

Raymond Billy Sims, Appellant Pro Se.  Thomas Drummond Bagwell, Assistant Attorney General, Richmond, VA, for Appellee.
Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his Fed.R.Civ.P. 60(b) motion seeking review of the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) motion.  A decisional change in law subsequent to the issuance of a final judgment is not a proper basis for granting relief under Fed.R.Civ.P. 60(b)(5).  Dowell v. State Farm Fire & Casualty Auto.  Ins. Co., 993 F.2d 46, 48 (4th Cir.1993).  Also, Appellant has failed to show that he has a meritorious claim or that this case presents the extraordinary circumstances required to secure relief under Rule 60(b).  See National Org. for Women v. Operation Rescue, 47 F.3d 667, 669 (4th Cir.1995);  McLawhorn v. John W. Daniel & Co., 924 F.2d 535, 538 (4th Cir.1991).  Appellant has filed a "Motion to Supplement the Record on Appeal."   We construe this motion as a motion to supplement his informal brief and grant the motion.  However, we deny Appellant's motion to order transmission of the state court records, deny a certificate of probable cause to appeal, and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED